Citation Nr: 9905348	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-47 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
foot disability.

2.  Entitlement to a rating in excess of 10 percent for left 
foot disability.

3.  Entitlement to a rating in excess of 10 percent for right 
knee disability.

4.  Entitlement to a rating in excess of 10 percent for left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1986 to 
August 1986, and from March 1991 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(MROC) in Fargo, North Dakota.  This case was previously 
remanded by the Board in December 1997; it was returned to 
the Board in December 1998.


REMAND

Briefly, the Board concludes that further evidentiary 
development is warranted prior to adjudication of the 
veteran's claims.  

With respect to the veteran's bilateral foot disability, the 
Board notes that service connection is currently in effect 
for bilateral plantar fasciitis, calcaneal stress fractures 
and spurs, and pes planus.  At his June 1996 VA examination 
the veteran exhibited moderate bilateral pes planus with no 
pronation.  Pursuant to the Board's December 1997 remand, the 
veteran was afforded a VA examination in June 1998, at which 
time he was noted to stand with evidence of pes planus.  The 
examiner notably did not characterize the severity of the pes 
planus.  Nor did the examiner provide findings as to the 
presence of any displacement of the tendo Achilles or any 
spasm of the same.  The examiner also failed to state 
findings as to the presence of any swelling on use or 
callosities.  Moreover, although the examiner included 
findings concerning pain, fatigue and incoordination 
associated with both feet, there is no indication that the 
examination included testing to identify the extent of any 
weakened movement, although the examiner nevertheless noted 
that the veteran's bilateral foot disability should be 
treated with an intrinsic muscle strengthening program.  In 
short, the June 1998 examination report does not provide 
sufficient information to enable the Board to properly 
adjudicate the veteran's claims for ratings in excess of 10 
percent each for right and left foot disabilities.

With respect to the veteran's right and left knee 
disabilities, at his June 1996 VA examination the veteran 
exhibited mild atrophy of the vastus medialis muscles, 
bilaterally, as well as minimal laxity of his knees.  At his 
June 1998 VA examination the veteran complained of occasional 
buckling associated with his knees.  Although the examiner at 
the veteran's June 1998 VA examination included findings 
concerning pain, fatigue and incoordination associated with 
both knees, there is no indication that the examination 
included testing to identify the extent of any weakened 
movement on use.  Moreover, the examiner did not provide an 
assessment of functional loss during flare-ups.

Accordingly, this case is REMANDED to the MROC for the 
following actions:

1.  The MROC should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the MROC should 
attempt to obtain copies of all 
pertinent records which have not 
already been obtained.

2.  Then, the MROC should arrange 
for the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
service-connected right and left 
foot disabilities and right and left 
knee disabilities.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed.  The extent of any 
right or left knee instability or 
subluxation should be noted.  Tests 
of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss 
due to pain.  The specific 
functional impairment due to pain 
should be identified, and the 
examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.

With respect to the veteran's right 
and left foot disabilities, the 
examiner is requested to 
characterize the severity of any pes 
planus identified, and should, at a 
minimum, make specific findings as 
to the existence, nature and extent 
of the factors contemplated in VA's 
Schedule for Rating Disabilities, 
38 C.F.R. § 4.71a, Diagnostic Code 
5276.  The veteran's claims file 
must be made available to the 
examiner for review.  The 
examination report is to reflect 
whether a review of the claims file 
was made.  The examination report 
must be typed.

3.  Thereafter, the MROC should 
review the claims file and ensure 
that all development actions, 
including the medical examination 
and requested opinions, have been 
conducted and completed in full.  
Then, the MROC should undertake any 
other indicated development, and 
readjudicate the issues on appeal.  
In readjudicating the veteran's 
claims, the MROC should consider all 
pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities 
in 38 C.F.R. Part 4 and application 
of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The MROC should also 
consider whether separate 
evaluations are in order for the 
components of the veteran's left and 
right knee disabilities in 
accordance with VAOPGPREC 23-97.  
The MROC should also consider 
whether the case should be forwarded 
to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the MROC should 
issue a Supplemental Statement of the Case for all issues in 
appellate status and inform the veteran of any issue with 
respect to which further action is required to perfect an 
appeal.  The veteran should be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the MROC.

This case must be afforded expeditious treatment by the MROC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the originating agencies to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


